El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Se imputó al acusado la comisión de un delito de portar *287armas prohibidas consistente en llevar sobre sn persona el 8 de diciembre de 1924 una cuchilla plegadiza de 3% pulga-das de largo por tres cuartos de pulgada de ancho. La acu-sación dice además: ‘ ‘ Que al conducir dicha arma el acu-sado, no era con motivo y en ocasión de utilizar la misma en el ejercicio de su profesión, oficio, ocupación o deporte.”
Celebrado el juicio, la corte condenó al acusado a sufrir treinta días de cárcel. No conforme el condenado apeló para ante, esta Corte Suprema, sosteniendo en su alegato que la corte de distrito erró al apreciar las pruebas.
Sólo declaró por parte del Pueblo el policía Andrés Her-nández. Dijo que estando de servicio vió al acusado pa-rado con un arma en el bolsillo; se la pidió y le fué entre-gada. El acusado salía de la Plaza del Mercado de Are-cibo y se paró al lado de un carro de cocos que tenía para vender. En el carro había un machete. “Que para vender los cocos usaba el machete, y la cuchilla la tenía encima. Que mientras vendía los cocos lo vió que los cortaba con el machete, y la cuchilla no la usaba.”
Por parte de la defensa declararon Aurelio Cortés, Cle-mente Zeno y el propio acusado.
El primero, industrial y comerciante, expresó que cono-cía al acusado como vendedor de cocos y frutas. “Que en el desempeño de su misión ha visto que el acusado con una daga monda los cocos, y con una cuchilla, que por lo regular lleva en el bolsillo, le hace la boca al coco.”
El segundo, de oficio bracero, dijo que conocía al acusado y que el 8 de diciembre — día en que se le imputa la comi-sión del delito — , estuvo con él “tumbando cocos en casa de don Manuel Viñas; que una vez que se sube a la palma se necesita un hierro para cortar el racimo, amarrarlo luego y soltarlo al suelo.” Que el acusado “para cortar el racimo de la palma usó una cuchilla de cabo de palo.”
El acusado manifestó que estuvo el 8 de diciembre tum-bando cocos en casa de Viñas. “Que para echarlos abajo se sube con una soga y una cuchilla, se sube arriba y ama-*288rra el racimo y después se asegura bien, y con la cuchilla cortaba y después los arriaba para abajo. Que tumba cocos hace tiempo y ese día tumbó muchos cocos. Que después si-guió para el pueblo. Que después que llegaba aquí, como el coco lo llevaba con la corteza gorda, y le piden un coco, y el mocho que tiene está siempre sucio, lleno de manchas, llegaba, y después que cortaba el coco con él, lo más duro, con' la cuchilla lo abría: que para eso usaba una cuchilla con el cabo de palo, plegadiza, y que es esa que le presentan. Que ese día 8 de diciembre, después de venir al pueblo le pasó, que estaba vendiendo cocos de agua y el guardia le notó la cuchilla en el bolsillo. Que la tenía en el bolsillo, porque fué a vender un recado a la plaza y dejó la carretilla afuera de la parte de la plaza, y por no dejar la cuchilla allí se la echó en el bolsillo, en lo que venía, y entonces pron-tamente marchó otra vez para la carretilla, y en la carretilla le entregó la cuchilla al guardia. Que nunca ha sido con-denado por portar armas prohibidas, que es la primera vez que se encuentra en esto, en esta vez.”
Tal fué, en resumen, la prueba practicada. A nuestro juicio no es suficiente para castigar al acusado. La contra-dicción que se advierte entre la declaración del policía al afirmar que el acusado no usaba de la cuchilla, para la venta de los cocos y lo dicho por el testigo Cortés y el propio acu-sado, coloca el caso dentro de la regla de lá evidencia con-tradictoria apreciada por el juez sentenciador, ya que se trata de un hecho esencial. Aún así, creemos que procede la revocación de la sentencia apelada. Las declaraciones del testigo Zeno y del acusado con respecto a la tumba de cocos y la explicación que sé da de cómo se usa en ella la cu-chilla, son tan lógicas y convincentes, que no pueden ser ig-noradas por el juzgador. Lo mismo sucede con el método seguido para la venta del coco servido de manera que pueda tomarse en seguida. Y si se considera que el Policía admite que el acusado salía de la Plaza del Mercado y se paró en la calle al lado de su carro de cocos y al verle la cuchilla sé *289la pidió, pudiendo desprenderse qne todo ocurrió simultá-neamente, es necesario concluir que existe el error mani-fiesto que la jurisprudencia exige, y que debe, por tanto, re-vocarse la sentencia recurrida y absolverse al acusado.